Citation Nr: 0918493	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  03-18 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Entitlement to service connection for a back disorder. 

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
respiratory disorder.

4.  Entitlement to service connection for a respiratory 
disorder.

5.  Entitlement to service connection for a nasal disorder.

6.  Entitlement to service connection for a hearing loss 
disorder, to include as secondary to a nasal disorder or as 
secondary to head trauma.

7.  Entitlement to service connection for a left leg 
disorder.

8.  Entitlement to service connection for a left arm 
disorder.

9.  Entitlement to service connection for a left shoulder 
disorder.

10.  Entitlement to service connection for a kidney disorder.

11.  Entitlement to service connection for a visual disorder, 
to include as secondary to head trauma.

12.  Entitlement to service connection for a heart disorder.

13.  Entitlement to service connection for a left hip 
disorder.

14.  Entitlement to service connection for a left foot 
disorder.

15.  Entitlement to service connection for a left hand 
disorder.

16.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.

17.  Entitlement to an initial rating in excess of 10 percent 
for a scar of the left knee.  

18.  Entitlement to an initial rating in excess to 10 percent 
for post concussion headaches.  

19.  Entitlement to an increased rating for a scar of the 
forehead, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to July 
1967.

This matter comes from rating decisions from the RO in 
Montgomery, Alabama.  This includes an August 2002 rating 
which in part denied service connection for a left leg and 
back disorder and a compensable rating for a scar of the 
forehead.  This appeal also includes a rating from January 
2003 which denied claims for service connection for a nasal 
disorder, a hearing loss disorder, to include as secondary to 
a nasal disorder, a respiratory disorder, a left arm 
disorder, a left shoulder disorder, a kidney disorder, a 
visual disorder to include as secondary to head trauma, a 
heart disorder and an increased rating for tinnitus in excess 
of 10 percent disabling.  This matter also comes before the 
Board from a January 2005 rating which denied service-
connection for a left hip disorder, a left foot disorder and 
left hand disorder.  Finally this matter also comes before 
the Board from a February 2008 rating which denied 
entitlement to hearing loss due to head trauma and granted 
service connection for an assigned an initial noncompensable 
rating for a left knee scar and for post concussion headaches 
and assigned an initial rating of 10 percent disabling.  

The Board is consolidating the hearing loss issues which have 
been separately adjudicated into a single issue as the 
claimed disability is the same, only the theories of 
causation have differed.  This is reflected in the issues set 
forth on the title page.  

The Board also notes that an issue of entitlement to an 
increased rating for a scar of the forehead also denied in 
the August 2002 rating which was appealed by the Veteran, 
remains on appeal notwithstanding the RO's statement in the 
August 2003 rating which said it was withdrawing this issue 
from appellate status when it granted a 10 percent rating for 
this scar which it said was the highest allowable rating.  As 
there are higher possible ratings for this scar and this is 
not a full grant of benefits, this matter remains on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran is noted to have withdrawn a claim for service 
connection for diabetes in November 2007 prior to it being 
placed in appellate status.   

The Veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing held in February 2009 at 
the RO.  A transcript of the hearing is associated with the 
claims folder.  

The appeal of the reopened claims for service connection for 
a back disorder and for a respiratory disorder and the issues 
of service connection for nasal disorder, hearing loss, left 
leg disorder, left arm disorder, left shoulder disorder, 
visual disorder, left hip disorder, left foot disorder, left 
hand disorder and the issues involving increased ratings for 
left knee scar, headaches and forehead scar are REMANDED to 
the Agency of Original Jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.



FINDINGS OF FACT

1.  A July 1971 Board decision denied entitlement to service 
connection for a back disorder; that decision is final.

2.  New evidence received since the July 1971 Board decision 
does relate to an unestablished fact necessary to 
substantiate the claim.

3.  A July 1971 Board decision denied entitlement to service 
connection for a respiratory disorder; that decision is 
final.

4.  New evidence received since the July 1971 Board decision 
does relate to an unestablished fact necessary to 
substantiate the claim.

5.  In February 2009 prior to any Board decision, the 
Veteran's representative notified VA at his hearing that he 
desired to withdraw the pending claim and appeal of 
entitlement to service connection for a kidney disorder.

6.  In February 2009 prior to any Board decision, the 
Veteran's representative notified VA at his hearing that he 
desired to withdraw the pending claim and appeal of 
entitlement to service connection for a heart disorder.

7.  In February 2009 prior to any Board decision, the 
Veteran's representative notified VA at his hearing that he 
desired to withdraw the pending claim and appeal of 
entitlement to a rating in excess of 10 percent disabling for 
tinnitus.


CONCLUSIONS OF LAW

1.  The July 1971 Board decision, which determined that 
service connection was not warranted for a back disorder, is 
final. 38 U.S.C.A. § 7104 (West 2002 & Supp 2008); 38 C.F.R. 
§ 20.1100 (2008).

2.  New and material evidence has been received since the 
July 1971 Board decision sufficient to reopen the appellant's 
claim for service connection for a back disorder, and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp 
2008); 38 C.F.R. § 3.156 (2008).

3.  The July 1971 Board decision, which determined that 
service connection was not warranted for a respiratory 
disorder, is final.  38 U.S.C.A. § 7104 (West 2002 
& Supp 2008); 38 C.F.R. § 20.1100 (2008).

4.  New and material evidence has been received since the 
July 1971 Board decision sufficient to reopen the appellant's 
claim for service connection for a respiratory disorder, and 
the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp 
2008); 38 C.F.R. § 3.156 (2008).

5.  Because the Veteran has withdrawn his appeal of the issue 
of entitlement to service connection for a kidney disorder 
the Board lacks jurisdiction to adjudicate the merits of his 
claim.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. 
§§ 20.202, 20.204 (2008).

6.  Because the Veteran has withdrawn his appeal of the issue 
of entitlement to service connection for a heart disorder, 
the Board lacks jurisdiction to adjudicate the merits of his 
claim.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. 
§§ 20.202, 20.204 (2008).

7.  Because the Veteran has withdrawn his appeal of the issue 
of entitlement to entitlement to a rating in excess of 10 
percent disabling for tinnitus, the Board lacks jurisdiction 
to adjudicate the merits of his claim.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is reopening the 
claims addressed in this decision.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.



II. New and Material Evidence

Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A. 
§§ 7104, 7105(c) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.160(d), 20.302(a), 20.1104 (2008).  If, however, new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. 
§ 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decision makers. 38 C.F.R. § 3.156(a) (2008).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection was previously denied for residuals of 
pneumonia in a September 1970 rating with notice sent in 
October 1970.  The RO had determined that there were no 
residuals of pneumonia for which he had been treated in May 
1959.  The Veteran did not appeal this rating and it became 
final.  This decision also denied service connection for 
lacerations of the head and of the left leg; these were 
granted in later rating decisions.  

In July 1971 the Board denied entitlement to service-
connection for a back disorder and for a respiratory 
disorder.  This is the most recent prior final denial.  The 
Board determined that there was evidence of a postservice 
injury to the back, with no evidence of back problems treated 
in service.  The Board also said that episodes of respiratory 
disorders treated in service such as bronchitis and pneumonia 
were acute and transitory and there was no chronic 
respiratory disorder shown on separation. 

Among the evidence before the Board in July 1971 were service 
treatment records.  The induction examination of March 1959 
revealed that he was physically qualified and the 
abnormalities included a deviated right nasal septum almost 
completely obstructing the right, and the lungs revealed the 
right costopheric angle was almost completely obliterated by 
thickened pleura.  Otherwise he had completely normal 
physical findings, with normal spine and lungs.  The deviated 
septum was the only item listed in the summary of defects.  
His accompanying report of medical history was likewise 
negative for any complaints regarding his back or lungs.  In 
April of an undetermined year he was hospitalized for upper 
respiratory symptoms, having felt better when chills, fever, 
cough and sore chest recurred.  A chest X-ray from April 1959 
showed right upper lobe pneumonia.  In May 1959 he was 
diagnosed with pneumonia of the right upper lobe, of 
undetermined type and cause, which was treated and cured.  An 
August 1960 reenlistment examination was again all normal 
except for the deviated septum.  In April 1961, he was seen 
for a temperature of 100 degrees and a diagnosis of acute 
bronchitis.  

In April 1962 the Veteran was in an automobile accident where 
he was treated for laceration of the scalp and left knee, 
abrasions of both hands, face, and was unconscious for an 
unknown period of time.  He was treated at the hospital where 
the physical examination showed evidence of a skull fracture 
which was not verified by X-ray.  The physical examination 
focused on the head, face, hands and left knee with no 
mention of any back problems or complaints.  The follow-up 
records from April through May 1962 likewise addressed knee 
and scalp residuals, with no mention of back complaints.  In 
May 1962 he was seen for complaints of general malaise, 
chills and headaches, with a nasal obstruction complained of 
in the left nostril.  He indicated that he was told be a 
civilian doctor that hypertrophied turbinate was narrowing 
the nostril and congestion due to colds completely blocked 
this nostril.  There were no specific pulmonary complaints in 
this record which diagnosed common cold.  In June 1962 he had 
been treated for complaints of sore throat with a cough 
productive of phlegm, and was assessed with pharyngitis.  A 
June 1964 reenlistment examination and report of medical 
history were negative for any significant findings or history 
of back or respiratory problems.  In August 1965 he was seen 
for complaints of soreness, and pain in the upper left chest, 
with slight cough and chest and AP were negative.  

In January 1967 he was seen for upper respiratory infection, 
rule out kidney infection, and by February 1967 the upper 
respiratory infection improved.  The June 1967 separation 
examination revealed all normal findings pertaining to the 
lungs and spine, with the only significant findings showing a 
scar of the forehead.  Again the June 1967 report of medical 
history was negative for any complaints pertaining to the 
lumbar spine and lungs.  

Postservice records previously before the Board in July 1971 
included a record from June 1970 gave a history of backache 
in April 1969 which occurred while the Veteran was loading 
milk on a route and recurred again in April 1970, which 
happened suddenly without strain, trauma or injury.  He did 
not respond to routine therapy and was referred to an 
orthopedic surgeon who thought he might possibly have a 
herniated disc in April 1969 and prostatitis in April 1970.  
Physical examination did not reveal any significant findings 
and the X-ray of the lumbosacral spine was unremarkable 
except for a little narrowing of L5-S1.  The diagnosis was 
strain, back acute and recurrent, rule out herniated disc.  
Prostatitis was also diagnosed.

Also before the Board in July 1971 was a November 1970 VA 
examination wherein the Veteran gave a history of his lower 
back being hurt lifting milk, but he also recalled his back 
hurting him several months before leaving service in 1967, 
which the treating doctor at the time thought was his kidney.  
He complained of his lower back hurting and pain in his left 
leg.  On physical examination he was noted to have poor 
posture and weak abdominal and trunk muscles.  He had pain in 
the lumbosacral and left gluteal area as well as the mid left 
scapular area.  X-rays showed mild scoliosis of the dorsal 
spine, with no abnormality of the lumbar spine.  Respiratory 
examination revealed lungs were clear to auscultation and no 
respiratory complaints were reported.  The diagnosis in 
pertinent part was lumbosacral strain due to posture.  

A December 1970 doctor's letter regarding the Veteran's back 
stated that the Veteran continued having pain in his back 
which was aggravated by moving a TV earlier.  This doctor 
opined that while the myelogram was negative, he definitely 
has a bulging L5-S1 disc.  No opinion on etiology was given.

The Board notes that service personnel records were obtained 
showing the Veteran's military occupational specialty as a 
light truck driver between August 1960 and August 1961, 
chauffer truckmaster from July 1964 to July 1967 and light 
vehicle driver from March 1959 to August 1960.  The date that 
these records were obtained is not shown.  

Among the evidence submitted after July 1971 was a copy of a 
May 1989 Social Security granting disability benefits, but 
does not state the nature of the disabilities.  The Veteran 
submitted a statement in October 1989 stating that the 
disabling condition for which he was receiving Social 
Security benefits was for a heart disorder.  

Among the evidence submitted after the July 1971 denial by 
the Board were private treatment records from 1988 to 2000.  
Among these records was an October 1988 record where the 
Veteran was admitted to the hospital with increased shortness 
of breath, cough and malaise for about a week, with no 
history of heart or lung disease.  Following examination 
which showed absent breath sounds with rales on the right mid 
lung zone, with left lung clear and mild sinus tachycardia of 
the heart, the impression was probable right lower lobe 
pneumonia.  This was suspected pneumococcal pneumonia with 
elevation of liver functions.  The discharge diagnosis of 
October 1988 was right lower lobe infiltrate, congestive 
heart failure with ejection fraction, left bundle branch 
block and right pleural effusion.  

Also submitted after July 1971 were records showing lumbar 
spine problems from 2000.  In August 2000 he was noted to 
have low back pain along with other multiple medical problems 
including cardiac problems.  He had severe low back pain 
since the previous Wednesday, with examination showing 
decreased range of motion and tenderness in the lower lumbar 
region.  An X-ray of the lumbar spine was noted to show 
severe degenerative changes with loss of disc space of L5-S1.  
He continued to carry a diagnosis of lumbar disc disease in 
private records from September 2000.  Records from December 
2000 revealed the Veteran to be examined for low back pain, 
with left hip and left leg pain also noted.  Examination 
revealed pain on palpation in the lumbar spine on the left, 
muscle spasms in the paralumbar region and limited range of 
motion along with pain on palpation.  X-rays showed left 
rotation of L3, retrolithesis of L5, pelvis unlevel and 
internal rotation of the left ileum and of the right ileum.  
The diagnosis was L3 subluxation, lumbar radiculitis and 
muscle spasms.  

An August 2001 record noted chronic low back pain secondary 
to lumbar spinal stenosis.  Also diagnosed was coronary 
artery disease/congestive heart failure (CAD and CHF).

Also submitted after 1971 were records from 2002 which 
continued to show lumbar spine problems but also suggested 
some possible problems with upper respiratory infections 
being aggravated by the nasal obstruction.  Of note, a 
September 2002 doctor's letter noted that the Veteran's long 
history of right sided nasal obstruction dating back to 1959, 
while corrected by nasal septoplasty in September 1992, still 
had a 40 percent obstruction which caused occasional symptoms 
especially with an underlying upper respiratory infection.  
Lay statements from September 2002 from the Veteran's former 
employer and former lawyer stated that the Veteran had 
chronic back problems at least as early as the 1970's 
according to the employer.  His former lawyer stated that he 
represented the Veteran for a workers compensation case for 
an on the job injury to his back in 1982.   

An October 2002 letter from a doctor regarding multiple 
medical problems also noted that the Veteran apparently 
suffered an injury in the service to the left skull requiring 
suturing of a lesion, as well as a left knee injury.  He also 
had chronic back problems which he noted also began in 
service and in fact has had chronic lumbar radiculopathy with 
chronic low back pain requiring lumbar epidural injections 
and other interventions.  A June 2003 letter from the same 
doctor who wrote the October 2002 letter noted that the 
Veteran had a skull injury and left knee injury and 
subsequently also developed a lumbar radiculopathy and 
chronic back pain.  This chronic back pain has been since 
this event occurred in 1962. 

VA records submitted after 1971 include records and 
examination reports from 2003 to 2004 that mostly deal with 
sleep problems and psychiatric complaints but do include a 
March 2003 new patient examination where his past medical 
history included a variety of medical problems including the 
history of head injury following a motor vehicle accident as 
well as complaints of frequent low back pain with radiation 
to both lower extremities.  He also reported complaints of 
frequent chest pain with exertion, shortness with walking 100 
yards but without frequent cough or wheeze.  Physical 
examination did not reveal any significant pulmonary 
findings, but as per his back he had decreased lumbar range 
of motion and tenderness to palpation of the paralumbar 
muscles.  The assessment included diabetes, congestive heart 
failure, peripheral neuropathy and chronic back pain.  A 
record from September 2003 shows chronic low back pain.  

A March 2004 VA examination is noted to have focused 
primarily on left knee complaints and left hand complaints 
but did note that the Veteran has a history of low back pain 
with radiculopathy, but did not address this any further.  

VA records from 2005 to 2006 continued to mainly address 
sleep and psychiatric complaints but continued to report a 
history of low back pain.  In October 2004 he complained of 
chronic low back pain since 1969 which he felt was related to 
military service when he was an aircraft refueler.  In March 
2005 he was seen for pain management with treatment for 
multiple complaints including low back disorder, with pain in 
the low back and left side of head.  In August 2005 he was 
seen for psychiatric complaints but also reported problems 
breathing and gave a history of undergoing a sleep study but 
found he could not sleep with a mask.  An August 2006 VA 
examination for post traumatic stress disorder noted a 
medical history that included low back pain.  He was also 
diagnosed with sleep apnea, insomnia and obsessive compulsive 
disorder.  

Also received after July 1971 was a VA joints examination 
from December 2007 which related a history of headaches and 
left knee pain secondary to a motor vehicle accident and 
recited the whole history of the injury and treatment for the 
head injury and left knee injury in 1962.  He was also said 
to have developed low back pain and radiculopathy and 
reported chronic low back pain since the 1962 accident.  He 
was also noted to have chronic lumbar spinal stenosis and 
complaints of left knee pain.  Physical examination did not 
yield any significant findings pertinent to either the lungs 
or back, nor did the diagnosis address back or pulmonary 
problems.  

Records from 2008 received after 1971 reflect continued low 
back complaints, with a January 2008 record noting that the 
Veteran gets epidurals for his back pain.  A September 2008 
treatment record noted a history of low back pain with 
radiation into the hips and lower extremities.  He said his 
symptoms were present for approximately one month.  There 
were no other complaints.  His past medical history included 
coronary artery disease, angina and history of congestive 
heart failure with a documented ejection fraction of 18 
percent.  On examination his chest was clear bilaterally and 
his back had normal contour without evidence of trauma.  The 
assessment was lumbar disc disease, ASA class III.  He had 
epidural steroid injections into L3-4.  

The Veteran testified at his February 2009 hearing about his 
car accident in 1962 where he crashed into a tree and 
suffered multiple injuries and indicated that while he did 
not immediately notice his back was hurt, but that it did 
begin hurting later.  He indicated that he tolerated the pain 
after the accident and self medicated using alcohol shortly 
after service.  He testified that he did treat with civilian 
doctors shortly after service and had complete examination, 
but indicated that the doctors told him he had no back 
problems.  In regards to his claimed respiratory condition he 
testified that he actually has breathing problems secondary 
to his nasal condition, and suggested that a doctor linked 
breathing problems to a blockage from his deviated septum.  
He indicated that while he did have a preexisting problem 
with breathing due to his deviated septum before service, the 
problem worsened during service and he was restricted from 
going through tear gas exercises.  

The Board finds that the additional evidence submitted since 
July 1971 is new and material as it shows continued diagnosis 
of and treatment for a low back condition through 2008 and 
some evidence of recent breathing problems such as shown in 
September 2002 when it was suggested by a doctor that the 
nasal obstruction could be causing respiratory symptoms 
especially with an underlying upper respiratory infection and 
in a March 2003 record when he reported shortness of breath 
on exertion.  There is also evidence in the form of the May 
1989 Social Security decision, which suggests that additional 
medical evidence has yet to be obtained that could show a 
link between the claimed back disorder and pulmonary disorder 
to service itself.  The evidence also includes the Veteran's 
testimony where he alleged that that he began having back 
pain following the car accident in service where he sustained 
multiple injuries, although he did not immediately notice the 
pain.  It also included testimony pertaining to his claimed 
respiratory disorder wherein he suggested that a doctor 
linked breathing problems to his nasal condition and deviated 
septum.  

This evidence was not previously before the RO which had 
denied the service connection claim for the back disorder 
based on there being no evidence of a back disorder or injury 
to the back in service.  There was also evidence of 
postservice injuries to the back.  This evidence now 
suggesting that he had back pain following the car accident 
in service is significant in that it not only shows a current 
continued diagnosis of a back disorder but also suggests that 
the accident documented in service may have injured his back 
although it was untreated at the time.  In regards to the 
respiratory condition, while the previous denial found that 
the respiratory disorders of bronchitis and pneumonia treated 
in service were acute and transitory, the evidence now does 
suggest some post service breathing problems.  The additional 
evidence also suggests existence of potentially pertinent 
medical records to accompany the 1989 Social Security 
decision.  Such evidence, when considered in light of the 
previous evidence, now raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  
Accordingly, the Board concludes that the evidence submitted 
subsequent to the July 1971 Board decision is new and 
material, and the claim for service connection for back and 
respiratory disorders is reopened.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).

III.  Withdrawal of Appeals

When the Board concludes that a claim has either been 
withdrawn or abandoned, it must provide an adequate statement 
of reasons or bases for its conclusion.  Verdon v. Brown, 8 
Vet. App. 529 (1996).

The Veteran has perfected appeals of a January 2003 rating 
which in part denied entitlement to service connection for a 
kidney disorder and a heart disorder and for an increased 
rating for a tinnitus condition which is now rated as 10 
percent disabling.

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege a specific error of fact or 
law in the determination being appealed. 38 C.F.R. § 20.202 
(2008).  A substantive appeal may be withdrawn in writing any 
time before the Board promulgates a decision.  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  A withdrawal need not be in writing if it is 
made on the record, at a hearing.  38 C.F.R. § 20.204 (2008).

At the February 2009 Board hearing, the Veteran via his 
representative expressed his intent to withdraw from 
appellate review his claims of entitlement to service 
connection for a kidney disorder, entitlement to service 
connection for a heart disorder and entitlement to an 
increased rating for a tinnitus condition which is now rated 
as 10 percent disabling.  Specifically at the hearing where 
the Veteran was present, his representative said the Veteran 
"wishes to withdraw his appeal for the conditions of service 
connection for kidney condition, heart condition and for an 
evaluation greater than 10 percent for tinnitus."  No Board 
decision has been issued pertaining to these issues.  Because 
no specific error of fact or law is alleged, the requirements 
for dismissal have been met.  38 U.S.C.A. § 7105 (d) (5) 
(West 2002); 38 C.F.R. § 20.204 (2008).  This appeal has 
become moot by virtue of the withdrawal of all claims and 
appeals before VA.

Accordingly, the Board does not have jurisdiction to review 
the appeal on these issues, and they are dismissed.


ORDER

New and material evidence to reopen the Veteran's claim for 
service connection for back disorder has been received and 
the claim is reopened.  To this extent, the appeal is 
granted.

New and material evidence to reopen the Veteran's claim for 
service connection for a respiratory disorder has been 
received and the claim is reopened.  To this extent, the 
appeal is granted.

The appeal of the issue of entitlement to service connection 
for a kidney condition is dismissed.

The appeal of the issue of entitlement to service connection 
for a heart condition is dismissed. 

The appeal of the issue of entitlement to a rating in excess 
of 10 percent disabling for service-connected bilateral 
tinnitus is dismissed.


REMAND

As noted above, the claims for entitlement to service 
connection for a back disorder and respiratory disorder were 
reopened based on the submission of new and material 
evidence.  The Veteran has also appealed denials of service 
connection for a left leg disorder, a nasal disorder, hearing 
loss to include as secondary to a nasal disorder and to head 
trauma, a left arm disorder, a left shoulder disorder, a 
visual disorder as secondary to head trauma, a left foot 
disorder, a left hand disorder and a left hip disorder.  He 
also has appealed increased rating for a forehead scar in 
excess of 10 percent disabling, a left knee scar in excess of 
10 percent disabling from initial entitlement, and a headache 
disorder in excess of 10 percent disabling from initial 
entitlement.  A review of the evidence reflects that a remand 
is necessary to address due process and evidentiary concerns.  

First the Board notes that with the exception of the issues 
of entitlement to increased initial ratings for scar of the 
left knee and post concussion headaches, and for the partial 
issue of entitlement to service connection for hearing loss 
as due to head trauma (but not for the hearing loss as 
secondary to a nasal condition last adjudicated in December 
2006), for which a statement of the case was issued in 
January 2008, readjudication of all issues other than those 
considered in January 2008 is necessary to afford AOJ review 
of evidence received, since the most recent adjudications of 
the remaining multiple issues took place in December 2006.  
The Veteran is noted to have submitted a limited waiver of 
AOJ review in April 2009, but indicated that unless the Board 
granted the benefits on appeal, he wished to have the case 
remanded to afford the AOJ review of the additional evidence.  

In regards to the claimed disorders affecting his back, left 
hand, left arm, left shoulder, left foot, left hip and left 
leg, he has alleged that these are all related to the motor 
vehicle accident he sustained in service, as per his February 
2009 hearing testimony.  To date among these disorders, only 
the etiology of the left leg disorder has been addressed in a 
VA examination in November 2007, which provided an 
unfavorable opinion.  However since this examination was 
conducted, additional evidence has been submitted so this 
disorder should be reexamined to include review of the 
additional records.  Regarding the remaining orthopedic 
disorders, in light of the contentions made by the Veteran 
and the history of the accident shown in service, a VA 
examination to address the etiologies of all these claimed 
disorders is warranted.  

In regards to the claims for entitlement to service-
connection for a nasal disorder, as well as the claimed 
disorders described as secondary to the nasal disorder, 
including respiratory disorder and hearing loss, examination 
is necessary to address the etiology of these disorders, 
including in the case of the nasal disorder, discussion of 
aggravation of a preexisting condition.  No examination of 
the etiologies of the nasal disorder and respiratory 
disorders has been done.  Regarding the hearing loss 
disorder, the Board notes that while the VA examinations from 
December 2007 and January 2008 essentially found that there 
was relationship between the hearing loss and noise exposure 
or head injury in service, the examinations failed to discuss 
any relationship between the hearing loss and the nasal 
disorder for which service connection is being claimed.  
Thus, another examination is necessary to address the nature 
and etiology of the hearing loss.  

In regards to the claimed visual disorder as secondary to 
head trauma, an examination is needed to address the etiology 
of this disorder to include whether it is being caused or 
aggravated by the service-connected head trauma.  

In regards to the increased ratings claims for the scars of 
the forehead and left knee, as well as for the headaches, 
notwithstanding the fairly recent examinations from December 
2007 addressing these matters, the Board finds that 
reexamination of these disorders is warranted, in light of 
the receipt of additional evidence, and in light of the 
Veteran's February 2009 testimony suggesting that these 
conditions have worsened.  

VA has a duty to provide the Veteran with a thorough and 
contemporaneous medical examination, one that takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the Veteran was 
provided with a generic notice pursuant to Dingess, supra.  
Although he was given generic notice in March 2006, in light 
of the need to remand these matters for further development, 
additional notice should specifically address the issues on 
appeal.  

In addition, there has been a recent decision by the Court 
addressing increased rating claims, Vasquez-Flores v. Peake, 
22 Vet. Ap. 37, 2008, which points out that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  In 
regards to the increased rating issue for the forehead scar 
which does not stem from initial entitlement, no such notice 
has been given.  Additionally, the claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, supra.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the appellant a 
corrective notice, that explains (1) the 
information and evidence not of record 
needed to establish an effective date, if 
an increased rating is granted on appeal, 
as outlined by the Court in Dingess, 
supra, (2) that he can submit medical or 
lay evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life, (3) 
generally, the criteria necessary for 
entitlement to a higher disability 
rating, (4) that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life, and (5) types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization.  Vazquez-
Flores, supra. 

(b) The AOJ must also send the Veteran a 
corrective notice addressing the service 
connection claims that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted.  

(c) The notice regarding both the service 
connection and increased rating issues 
must also (1) inform him of what he needs 
to provide, and (2) what information VA 
has or will provide.  The claims file 
must include documentation that there has 
been compliance with the VA's duties to 
notify and assist a claimant as 
specifically affecting the issues on 
appeal.

2.  The AOJ should obtain from the Social 
Security Administration a copy of any 
decision that was made on a claim for 
Social Security disability benefits 
awarded, as well as the medical records 
relied upon concerning any determination 
rendered.  All efforts to obtain these 
records should be fully documented, and 
the Social Security Administration should 
provide a negative response if records 
are not available.

3.  Following completion of the above, 
the AOJ should schedule the Veteran for 
an orthopedic examination, by an 
appropriate specialist, to determine the 
nature and etiology of the Veteran's 
claimed disorders affecting his back, 
left hand, left arm, left shoulder, left 
foot, left hip and left leg.  The claims 
folder must be made available to the 
examiner prior to the examination, and 
the examiner should acknowledge such 
review of the pertinent evidence in the 
examination report.  All indicated 
studies should be performed and all 
manifestations of current disability 
should be described in detail.  The 
examiner should address the following:

Does the Veteran have any current, 
chronic disorders affecting his back, 
left hand, left arm, left shoulder, left 
foot, left hip and/or left leg?  If so, 
is it at least as likely as not that any 
such disorder(s) began in service?  The 
findings in the service treatment records 
showing treatment for a motor vehicle 
accident should be addressed in answering 
the question.  

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

4.  Thereafter, the AOJ should schedule 
the Veteran for examinations, by an 
appropriate specialist(s), to determine 
the nature and etiology of the Veteran's 
claimed nasal disorder, as well as the 
claimed disorders described as secondary 
to the nasal disorder, including 
respiratory disorder and hearing loss, 
and for a visual disorder claimed as 
secondary to the service-connected head 
injury.  The claims folder must be made 
available to the examiner prior to the 
examination, and the examiner should 
acknowledge such review of the pertinent 
evidence in the examination report.  All 
indicated studies should be performed and 
all manifestations of current disability 
should be described in detail.  The 
examiner should address the following:

(a) Does the Veteran have any current, 
chronic nasal disorder?  What is the 
diagnosis (are the diagnoses) of the 
Veteran's current nasal disorder(s); (b) 
If any diagnosed nasal disorder is shown 
to have preexisted service, was there (1) 
a pathological worsening of the 
preexisting condition during active 
service? and (2) if yes, was the increase 
in severity due to the "natural progress" 
of the disorder or was the increase 
beyond that which would be considered the 
"natural progress" of the disorder; (3) 
if any preexisting condition is shown to 
be a congenital condition of the nose, 
was it subject to a superimposed injury, 
as the result of active service?(c) for 
any nasal disorder diagnosed which is not 
shown to have preexisted service, opine 
whether it is at least as likely as not 
that any disorder had its onset in 
service or is related to any event or 
episode of service.

(b) Does the Veteran have any current, 
chronic respiratory disorder?  If so, is 
it at least as likely as not that any 
such disorder began in service or is a 
continuation of symptoms of respiratory 
symptoms which were treated in service?  
If a respiratory disorder did not begin 
in service is it at least as likely as 
not that any such disorder or disorders 
is/are being caused or aggravated beyond 
natural progression by symptoms caused by 
the current nasal disorder?

(c) Does the Veteran have any current, 
chronic visual disorder?  If so, is it at 
least as likely as not that any such 
disorder began in service?  If a visual 
disorder did not begin in service is it 
at least as likely as not that any such 
disorder or disorders is/are being caused 
or aggravated beyond natural progression 
by symptoms caused by the service 
connected head injury disorder?

(d) Does the Veteran have any current, 
chronic hearing loss disorder?  If so, is 
it at least as likely as not that any 
such disorder began in service or is a 
residual of the head injury that took 
place in service?  If a hearing loss 
disorder did not begin in service or as a 
result of the head injury is it at least 
as likely as not that any such disorder 
or disorders is/are being caused or 
aggravated beyond natural progression by 
symptoms caused by the current nasal 
disorder?

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

5.  The AOJ should also schedule the 
Veteran for a VA dermatological 
examination, by an appropriate 
specialist, to determine the current 
nature and severity of his service-
connected scar of the forehead and scar 
of the left knee.  All pertinent 
symptomatology and dermatological 
findings should be reported in detail in 
accordance with the latest AMIE worksheet 
for rating scars.  Any indicated 
diagnostic tests and studies should also 
be accomplished.

The scar of the left knee should be 
examined and the examiner should indicate 
the nature of the surgical scarring 
related to the Veteran's left knee and 
expressly give the extent of scarring in 
square inches or centimeters, should 
indicate whether the Veteran's scarring 
is unstable (that is, frequent loss of 
covering of skin over the scar), deep, 
superficial (that is, not associated with 
underlying tissue damage), or tender 
and/or painful on objective 
demonstration, and whether the scarring 
results in weakness, limits the function 
of, or causes limited motion of, the 
affected part, in accordance with the 
latest AMIE worksheet for rating 
disorders of the skin.

With regard to the scar on the forehead, 
the examiner should indicate whether 
there is disfigurement with visible or 
palpable tissue loss and either gross 
distortion or asymmetry of one feature or 
paired set of features, or the presence 
of one or more characteristics of 
disfigurement as per the latest AMIE 
worksheet for rating scars.  The examiner 
should take into consideration 
unretouched color photographs when 
evaluating under these criteria.  If the 
examiner takes photographs of the scars, 
they should be included in the claims 
file.  A complete rationale should be 
provided for any opinion given.  If any 
requested medical opinion cannot be 
given, the examiner(s) should state the 
reason why.

6.  The Veteran should also be scheduled 
for a VA neurological examination to 
determine the nature and severity of his 
headache disability.  The claims folder 
must be made available to the examiner 
prior to the examination, and the 
examiner should acknowledge such review 
of the pertinent evidence in the 
examination report.  All indicated 
studies should be performed, and all 
manifestations of current disability 
should be described in detail.  The 
examiner should comment as to whether the 
Veteran's symptoms result in prostrating 
attacks, to include the frequency, 
duration and severity of such attacks.  
Additionally, the examiner should also 
review pertinent aspects of the Veteran's 
medical and employment history, and 
comment on the effects of the service- 
connected migraine disability upon the 
Veteran's ordinary activity and on how it 
impairs his functionally, particularly 
with respect to employment.

7.  Following completion of the above, 
the AOJ should re-adjudicate the 
Veteran's claims.  If any benefit sought 
on appeal remains denied, the Veteran 
should be provided a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and discussion of all 
pertinent regulations, to including 
consideration of Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) in addressing the 
secondary service-connection claims.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified; however, the Veteran is advised that 
failure to cooperate by reporting for examination, without 
good cause, may have adverse consequences on his claims.  38 
C.F.R. § 3.655 (2008).  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


